UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1575


KATHERINE F. THOMAS,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00064-MFU-BWC)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine F. Thomas, Appellant Pro Se. Allyson Sinclair Jozwik,
Andrea    A.   Robertson,    SOCIAL   SECURITY  ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Katherine F. Thomas appeals the district court’s order

accepting     the   recommendation      of    the   magistrate      judge   and

dismissing as untimely filed her complaint against the Social

Security Administration.         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.           Thomas v. Soc. Sec. Admin., No.

5:12-cv-00064-MFU-BWC (W.D. Va. Apr. 9, 2013).               We dispense with

oral   argument     because    the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2